Citation Nr: 1111847	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for posttraumatic stress disorder (PTSD) for the period on appeal.

2.  Entitlement to an evaluation greater than 10 percent for residuals of a compression fracture of the T11 and T12 with residual pain for the period on appeal.

3. Entitlement for TDIU due to PTSD and back disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO rating decision.  

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The issues of service connection for perforated right tympanic membrane, headaches and traumatic brain injury, as well as whether new and material evidence had been received to reopen a claim of service connection for a bilateral hearing loss have been raised during the September 2010 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claims for a higher evaluation for the service-connected PTSD and back disability must be remanded for further action.

The Veteran and his representative claim assert the his PTSD and back disability are progressively worsening.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran testified during the hearing that he currently was in the process of getting divorced and that his PTSD symptoms led to his divorce.  He reported staying in his room all day long.  

At the time of the hearing, the Veteran was not working because of his inability to be around people and handle stressful situations.   Given the evidence of worsening since the last examination, a new examination is needed to assess the severity of his PTSD.  

In the June 2009 Form 9, the Veteran reported his back pain had gotten so bad that walking caused shooting pain in his back.  He also reported numbness down his arm and noted that he could no longer pick-up his son because of the pain.  

In contrast, the Veteran stated during the September 2008 examination that he was able to pick his son up and it would only sometimes precipitate back discomfort.  Given the evidence of worsening since the last examination, a new examination is needed to assess the severity of his back condition.  

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claims for a higher evaluation for PTSD and a back disability include a claim for TDIU.

The Veteran reported during the September 2008 PTSD VA examination that he had only worked three months during the review period.  At the time of the hearing, the Veteran testified that he was not working because of his inability to be around people and handle stressful situations.  He also stated on his Form 9 that he could not work due to his bad back. 

Such factors affecting the Veteran's employment status raises the issue of 4.16(b) for PTSD and back disability.  In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

The Veteran testified at the Board hearing that he had been treated at the VA Medical Center in Pittsburg as well as at the East Liverpool VA Clinic.  No treatment records from any VA Clinic has been associated with the claims file.  Furthermore, no treatment records after May 2009 have been associated with the claims file.  

VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claims can be adjudicated, all pertinent VA treatment records must be obtained.

A January 2008 VA treatment record notes that the VA physician had obtained records from Weirton Medical Center.  A summary of these records is included in the record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain all VA treatment records from the VA Medical Center in Pittsburg and the East Liverpool (Calcutta) VA Clinic and associate them with the claims file.  If no records are available, it should be so stated, with an explanation as to what attempts were made to obtain the records.  

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his back disability and PTSD.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  Specifically, the Veteran should be asked to provide information regarding Weirton Medical Center.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for another VA psychiatric examination to determine the severity of his service-connected PTSD.  The reviewer is asked to report on the presence or absence of the specific symptoms in the general rating formula for mental disorders.  The examiner should also comment on the degree, if any, of industrial/occupational and social impairment produced by the PTSD.  The examiner must review the additional medical records and assign a GAF, if possible, and explain what the assigned score represents.

The examiner should provide an opinion concerning the impact of the service-connected PTSD on the Veteran's ability to work.  A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

4.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should schedule the Veteran for an appropriate VA examination in order to ascertain the full extent of the service-connected residuals of a compression fracture of the T11 and T12.  

The examiner must be provided with the claims folder for consideration, and the examination report should reflect that the claims folder was reviewed.

All appropriate tests and studies, including X-rays and range of motion studies, should be conducted, and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran's lumbar spine disability is productive of limitation of motion, to include degrees of flexion, extension, lateral flexion and rotation.  And the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and incoordination.

The examiner should also conduct a neurological evaluation in regard to the lumbar spine and specifically note whether this disorder results in radiculopathy to any extremity.  If so, the examiner should describe the extent and effect of such radiculopathy.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

5.  If indicated, the RO should take all indicated action to request that the Veteran and his representative provide additional evidence pertinent to the claim for a TDIU rating.

In particular, the RO should request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



